El Juez Asociado Señoh Snyder
emitió la opinión del tribunal.
En 1943 la peticionaria, Primera Oficinista en el Servicio Civil Clasificado Permanente, ocupaba la plaza de Oficial de Requisiciones y Encargado de Suministros, en el Plospital de Distrito de Bayamón, con un haber anual de $1,020. El 22 de junio de 1943 el demandado le notificó que cesaba en dicha plaza el día 30 de junio de 1943 por el motivo de no haber sido incluida su plaza en el presupuesto de 1943-44.
Radicó la peticionaria esta solicitud de .mandamus, ale-gando que al cesar en su plaza ella era elegible para ocupar, en el Hospital de Distrito de Bayamón, las plazas de (1) Secretaria para el G-erente Comercial, con sueldo anual de $900, (2) Oficinista-Taquígrafa del Departamento de Patolo* gía, con sueldo anual de $720, (3) Oficinista para el Depar-tamento de Pacientes del Dispensario, con sueldo anual de $720, y (4) Oficinista-Taquígrafo para el Departamento Social, con sueldo anual de $720. Alegó que estas plazas exis-tían el 30 de junio de 1943, existen ahora, y han sido cubier-tas por empleados temporeros, sin status dentro del servicio civil clasificado, en violación de la Regla 40 de la Comisión de Servicio Civil, en virtud de la cual tenía derecho a que se le nombrara para uno de estos cargos. Solicitó la peti-cionaria- que se ordenara al demandado que la nombrara para cubrir una de estas plazas. Después de una vista en los mé-ritos, la corte inferior dictó sentencia a favor del deman-dado, apelando la peticionaria.
Este-no es un caso en que la peticionaria alega que tiene derecho a que se le reponga en el mismo puesto con. el mismo sueldo, por el motivo de no haberse eliminado dehecho su plaza. Cf. Colón v. Iglesias, 64 D.P.R. 851, y ea-*242sos allí citados. Aquí se admite su cargo fué eliminado. La única cuestión envuelta es si bajo la Eegla 40 la peticionaria tiene derecho a que se le nombre para ocupar alguna, de las otras plazas a las cuales es elegible y que están siendo des-empeñadas por otras personas.
La corte inferior resolvió que bajo la Eegla 40 el único derecho de la peticionaria era que se le incluyera en la co-rrespondiente lista de reposiciones, de suerte que se pudiera certificar su nombre para cualquier puesto al cual tuviera elegibilidad. La peticionaria se negó a llenar los impresos que la hubieran incluido en la lista de reposiciones, por el fundamento de que tenía derecho, de acuerdo con la Eegla 40, a ser nombrada para una de las plazas ya mencionadas. Y notamos de paso que el récord demuestra que algunos de estos puestos estaban cubiertos en agosto, 1943 por emplea-dos temporeros con la aprobación de la Comisión de -Servicio Civil. Si la peticionaria no se hubiera negado a que se. in-cluyera su nombre en la lista de reposiciones, quizás hubiera tenido derecho a que se le ofreciera una de estas plazas.
Convenimos, según resolvió la corte inferior, en que la Eegla 40 (1) sencillamente establece el orden en que los em-pleados de la misma categoría serán separados del servicio por falta de trabajo o falta de fondos. Si como en este caso *243no hay controversia en cuanto a no haber fondos bien para la plaza que ocupaba la peticionaria o para una de la misma categoría, el único derecho que asiste a la peticionaria bajo la Eegla 40 es que se le incluya en una lista de reposiciones y ser elegible a reposición según dispone la Eegla 15. (2)
La peticionaria sostiene en efecto que tiene derecho bajo la Eegla 40 a desplazar a cualquier persona que ocupe una plaza inferior a la que ella ocupaba antes de eliminarse ésta, si es elegible a dicha plaza. Pero la Eegla 40 no contempla el que cualquier empleado con clasificación de Primer Ofici-nista pueda,- en caso de eliminarse su plaza por falta de fon-dos, escudriñar todo un Departamento para establecer que él ha sido más eficiente o es más antiguo que algún empleado de segundo o tercer grado, o que una plaza de segundo o ter-cer grado está siendo desempeñada por un empleado tempo-rero y el empleado tiene derecho a reemplazar al temporero. Si interpretáramos la Eegla 40 en esta forma crearíamos un caos administrativo. Cada vez que la Legislatura elimina una plaza se requerirían innumerables traslados en otras.
La Eegla 40 más bien dispone que si algunos empleados de la misma clase o categoría han de retenerse y otros se-pararse debido a falta de trabajo o falta de fondos, aquéllos a ser separados deben seleccionarse siguiendo las normas es-tablecidas en la Eegla 40. La peticionaria en este caso no probó que existían otras plazas de la misma categoría a la que ella desempeñaba, a-las cuales tuviera derecho debido a permanencia, eficiencia o antigüedad, según dispone la Ee-gia 40. Su único derecho bajo dicha Eegla 40 era, por tanto, *244que se le incluyera en la lista de reposiciones, para ser re-puesta de acuerdo con la Regla 15. Y como hemos visto la peticionaria rehusó acogerse a este derecho.

La sentencia de la corte de distrito será confirmada.


(1) La Eegla 40 dispone como sigue: “En caso de ser necesario en algún ■departamento, por falta de trabajo o falta de fondos o por otras causas, redu-cir el número de empleados en cualquier clase determinada, los empleados menos eficientes, según lo demuestre la calificación por servicios prestados durante el período de doce meses inmediatamente precedentes a la fecha del cese, serán los primeros en ser separados; Disponiéndose, sin embargo, que los empleados temporeros, provisionales o temporales, si hubiere algunos, serán separados en primer término y en el orden estipulado, a menos que a solicitud del jefe de departamento u oficina, la Comisión dispusiere otra cosa. A falta de cali-ficaciones satisfactorias por concepto de servicios se harán las separaciones en orden inverso al de antigüedad, de modo que la persona últimamente nombrada en la clase será la primera en cesar. Los nombres de las personas que sean separadas de acuerdó con esta regla serán colocados en el correspondiente regis-tro de reposiciones de la clase, conforme a las calificaciones por servicios o, a falta de éstas, de acuerdo con sus respectivos períodos de servicio. Tales personas serán elegibles a reposición, según se dispone en la Eegla XV.”


(2)La Eegla 15 dispone en parte como sigue: "Siempre que un empleado permanente que ocupe un cargo en el servicio clasificado y liaya cumplido sus deberes satisfactoriamente fuere dejado eesante sin falta por su parte o le baya sido autorizada una licencia y dicho empleado esté ■ dispuesto a reasumir sus deberes en cualquier cargo vacante en su clase, o que baya renunciado su cargo en buenos términos o que en alguna otra forma haya sido separado del servicio sin culpa de su parte, la Comisión mediante solicitud escrita de dicho empleado y con el consentimiento del Departamento en que estuvo colo-cado, hará que su nombre sea incluido en el registro de reposiciones de la clase correspondiente. ’ ’